PER CURIAM:
Rashad Cunningham appeals the district court’s order denying his motion to compel the Government to file a Fed.R.Crim.P. 35(b) motion to reduce his sentence for substantial assistance. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Cunningham, No. 4:04-cr-00127-HCM-JEB-1 (E.D.Va. Nov. 17, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.